Cite as: 565 U. S. ____ (2012)           1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
   DARIN RYBURN, et al. v. GEORGE R. HUFF, et al.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

             No. 11–208.   Decided January 23, 2012


  PER CURIAM.
  Petitioners Darin Ryburn and Edmundo Zepeda, along
with two other officers from the Burbank Police Depart-
ment, responded to a call from Bellarmine-Jefferson High
School in Burbank, California. When the officers arrived
at the school, the principal informed them that a stu-
dent, Vincent Huff, was rumored to have written a letter
threatening to “shoot up” the school. App. to Pet. for Cert.
2. The principal reported that many parents, after hear-
ing the rumor, had decided to keep their children at home.
Ibid. The principal expressed concern for the safety of her
students and requested that the officers investigate the
threat. Id., at 42, 54–55.
  In the course of conducting interviews with the principal
and two of Vincent’s classmates, the officers learned that
Vincent had been absent from school for two days and
that he was frequently subjected to bullying. Id., at 2. The
officers additionally learned that one of Vincent’s class-
mates believed that Vincent was capable of carrying out
the alleged threat. Id., at 44. The officers found Vincent’s
absences from school and his history of being subjected to
bullying as cause for concern. The officers had received
training on targeted school violence and were aware that
these characteristics are common among perpetrators of
school shootings. Id., at 56–58, 63.
  The officers decided to continue the investigation by
interviewing Vincent. When the officers arrived at Vin-
cent’s house, Officer Zepeda knocked on the door and
announced several times that the officers were with the
2                     RYBURN v. HUFF

                         Per Curiam

Burbank Police Department. No one answered the door or
otherwise responded to Officer Zepeda’s knocks. Sergeant
Ryburn then called the home telephone. The officers could
hear the phone ringing inside the house, but no one an-
swered. Id., at 2.
   Sergeant Ryburn next tried calling the cell phone of
Vincent’s mother, Mrs. Huff. When Mrs. Huff answered
the phone, Sergeant Ryburn identified himself and in-
quired about her location. Mrs. Huff informed Sergeant
Ryburn that she was inside the house. Sergeant Ryburn
then inquired about Vincent’s location, and Mrs. Huff
informed him that Vincent was inside with her. Sergeant
Ryburn told Mrs. Huff that he and the other officers were
outside and requested to speak with her, but Mrs. Huff
hung up the phone. Id., at 2–3.
   One or two minutes later, Mrs. Huff and Vincent walked
out of the house and stood on the front steps. Officer
Zepeda advised Vincent that he and the other officers were
there to discuss the threats. Vincent, apparently aware of
the rumor that was circulating at his school, responded,
“I can’t believe you’re here for that.” Id., at 3. Sergeant
Ryburn asked Mrs. Huff if they could continue the discus-
sion inside the house, but she refused. Ibid. In Sergeant
Ryburn’s experience as a juvenile bureau sergeant, it was
“extremely unusual” for a parent to decline an officer’s
request to interview a juvenile inside. Id., at 3, 73–74.
Sergeant Ryburn also found it odd that Mrs. Huff never
asked the officers the reason for their visit. Id., at 73–74.
   After Mrs. Huff declined Sergeant Ryburn’s request to
continue the discussion inside, Sergeant Ryburn asked her
if there were any guns in the house. Mrs. Huff responded
by “immediately turn[ing] around and r[unning] into the
house.” Id., at 3. Sergeant Ryburn, who was “scared
because [he] didn’t know what was in that house” and had
“seen too many officers killed,” entered the house behind
her. Id., at 75. Vincent entered the house behind Ser-
                 Cite as: 565 U. S. ____ (2012)            3

                          Per Curiam

geant Ryburn, and Officer Zepeda entered after Vincent.
Officer Zepeda was concerned about “officer safety” and
did not want Sergeant Ryburn to enter the house alone.
Id., at 3. The two remaining officers, who had been stand-
ing out of earshot while Sergeant Ryburn and Officer
Zepeda talked to Vincent and Mrs. Huff, entered the house
last, on the assumption that Mrs. Huff had given Sergeant
Ryburn and Officer Zepeda permission to enter. Id., at
3–4.
   Upon entering the house, the officers remained in the
living room with Mrs. Huff and Vincent. Eventually,
Vincent’s father entered the room and challenged the
officers’ authority to be there. The officers remained in-
side the house for a total of 5 to 10 minutes. During that
time, the officers talked to Mr. Huff and Vincent. They
did not conduct any search of Mr. Huff, Mrs. Huff, or
Vincent, or any of their property. The officers ultimately
concluded that the rumor about Vincent was false, and
they reported their conclusion to the school. Id., at 4.
   The Huffs brought this action against the officers under
Rev. Stat. §1979, 42 U. S. C. §1983. The complaint alleges
that the officers violated the Huffs’ Fourth Amendment
rights by entering their home without a warrant. Follow-
ing a 2-day bench trial, the District Court entered judg-
ment in favor of the officers. The District Court resolved
conflicting testimony regarding Mrs. Huff’s response to
Sergeant Ryburn’s inquiry about guns by finding that Mrs.
Huff “immediately turned around and ran into the house.”
App. to Pet. for Cert. 3. The District Court concluded that
the officers were entitled to qualified immunity because
Mrs. Huff’s odd behavior, combined with the information
the officers gathered at the school, could have led reason-
able officers to believe “that there could be weapons inside
the house, and that family members or the officers them-
selves were in danger.” Id., at 6. The District Court noted
that “[w]ithin a very short period of time, the officers were
4                     RYBURN v. HUFF

                         Per Curiam

confronted with facts and circumstances giving rise to
grave concern about the nature of the danger they were
confronting.” Id., at 6–7. With respect to this kind of
“rapidly evolving incident,” the District Court explained,
courts should be especially reluctant “to fault the police for
not obtaining a warrant.” Id., at 7.
   A divided panel of the Ninth Circuit affirmed the Dis-
trict Court as to the two officers who entered the house on
the assumption that Mrs. Huff had consented, but re-
versed as to petitioners. The majority upheld the District
Court’s findings of fact, but disagreed with the District
Court’s conclusion that petitioners were entitled to quali-
fied immunity. The majority acknowledged that police
officers are allowed to enter a home without a warrant if
they reasonably believe that immediate entry is necessary
to protect themselves or others from serious harm, even if
the officers lack probable cause to believe that a crime has
been or is about to be committed. Id., at 24. But the
majority determined that, in this case, “any belief that
the officers or other family members were in serious, im-
minent harm would have been objectively unreasonable”
given that “[Mrs. Huff] merely asserted her right to end
her conversation with the officers and returned to her
home.” Id., at 25.
   Judge Rawlinson dissented. She explained that “the
discrete incident that precipitated the entry in this case
was Mrs. Huff’s response to the question regarding wheth-
er there were guns in the house.” Id., at 31. She faulted
the majority for “recit[ing] a sanitized account of this
event” that differed markedly from the District Court’s
findings of fact, which the majority had conceded must be
credited. Judge Rawlinson looked to “cases that specifi-
cally address the scenario where officer safety concerns
prompted the entry” and concluded that, under the ra-
tionale articulated in those cases, “a police officer could
have reasonably believed that he was justified in making a
                 Cite as: 565 U. S. ____ (2012)            5

                          Per Curiam

warrantless entry to ensure that no one inside the house
had a gun after Mrs. Huff ran into the house without
answering the question of whether anyone had a weapon.”
Id., at 31, 33, 37.
   Judge Rawlinson’s analysis of the qualified immunity
issue was correct. No decision of this Court has found a
Fourth Amendment violation on facts even roughly com-
parable to those present in this case. On the contrary,
some of our opinions may be read as pointing in the oppo-
sition direction.
   In Brigham City v. Stuart, 547 U. S. 398, 400 (2006), we
held that officers may enter a residence without a warrant
when they have “an objectively reasonable basis for believ-
ing that an occupant is . . . imminently threatened with
[serious injury].” We explained that “ ‘[t]he need to protect
or preserve life or avoid serious injury is justification
for what would be otherwise illegal absent an exigency or
emergency.’ ” Id., at 403 (quoting Mincey v. Arizona, 437
U. S. 385, 392 (1978)). In addition, in Georgia v. Ran-
dolph, 547 U. S. 103, 118 (2006), the Court stated that “it
would be silly to suggest that the police would commit a
tort by entering [a residence] . . . to determine whether
violence . . . is about to (or soon will) occur.”
   A reasonable police officer could read these decisions to
mean that the Fourth Amendment permits an officer to en-
ter a residence if the officer has a reasonable basis for
concluding that there is an imminent threat of violence.
In this case, the District Court concluded that petitioners
had such an objectively reasonable basis for reaching such
a conclusion. The District Court wrote:
    “[T]he officers testified that a number of factors led
    them to be concerned for their own safety and for the
    safety of other persons in the residence: the unusual
    behavior of the parents in not answering the door or
    the telephone; the fact that Mrs. Huff did not inquire
6                    RYBURN v. HUFF

                        Per Curiam

    about the reason for their visit or express concern that
    they were investigating her son; the fact that she
    hung up the telephone on the officer; the fact that
    she refused to tell them whether there were guns in
    the house; and finally, the fact that she ran back into
    the house while being questioned. That behavior,
    combined with the information obtained at the
    school—that Vincent was a student who was a victim
    of bullying, who had been absent from school for two
    days, and who had threatened to ‘shoot up’ the
    school—led the officers to believe that there could be
    weapons inside the house, and that family members
    or the officers themselves were in danger.” App. to
    Pet. for Cert. 6.
This belief, the District Court held, was “objectively rea-
sonable,” particularly since the situation was “rapidly
evolving” and the officers had to make quick decisions.
Id., at 6–7.
   The panel majority—far removed from the scene and
with the opportunity to dissect the elements of the situa-
tion—confidently concluded that the officers really had no
reason to fear for their safety or that of anyone else. As
the panel majority saw things, it was irrelevant that the
Huffs did not respond when the officers knocked on the
door and announced their presence and when they called
the home phone because the Huffs had no legal obligation
to respond to a knock on the door or to answer the phone.
The majority attributed no significance to the fact that,
when the officers finally reached Mrs. Huff on her cell
phone, she abruptly hung up in the middle of their conver-
sation. And, according to the majority, the officers should
not have been concerned by Mrs. Huff’s reaction when
they asked her if there were any guns in the house be-
cause Mrs. Huff “merely asserted her right to end her
conversation with the officers and returned to her home.”
                 Cite as: 565 U. S. ____ (2012)            7

                          Per Curiam

Id., at 25.
   Confronted with the facts found by the District Court,
reasonable officers in the position of petitioners could have
come to the conclusion that there was an imminent threat
to their safety and to the safety of others. The Ninth
Circuit’s contrary conclusion was flawed for numerous
reasons.
   First, although the panel majority purported to accept
the findings of the District Court, it changed those find-
ings in several key respects. As Judge Rawlinson correctly
observed, “the discrete incident that precipitated the entry
in this case was Mrs. Huff’s response to the question
regarding whether there were guns in the house.” Id., at
31. The District Court’s finding that Mrs. Huff “immedi-
ately turned around and ran into the house” implicitly
rejected Mrs. Huff’s contrary testimony that she walked
into the house after telling the officers that she was going
to get her husband. Id., at 3. The panel majority upheld
the District Court’s findings of fact and acknowledged that
it could not reverse the District Court simply because it
“may have weighed the testimony of the witnesses and
other evidence in another manner.” Id., at 15. But the
panel majority’s determination that petitioners were not
entitled to qualified immunity rested on an account of
the facts that differed markedly from the District Court’s
finding. According to the panel majority, Mrs. Huff “mere-
ly asserted her right to end her conversation with the
officers and returned to her home” after telling the officers
“that she would go get her husband.” Id., at 12, 25.
   Second, the panel majority appears to have taken the
view that conduct cannot be regarded as a matter of con-
cern so long as it is lawful. Accordingly, the panel ma-
jority concluded that Mrs. Huff’s response to the question
whether there were any guns in the house (immediately
turning around and running inside) was not a reason for
alarm because she was under no legal obligation to con-
8                     RYBURN v. HUFF

                         Per Curiam

tinue her conversation with the police. It should go with-
out saying, however, that there are many circumstances in
which lawful conduct may portend imminent violence.
   Third, the panel majority’s method of analyzing the
string of events that unfolded at the Huff residence was
entirely unrealistic. The majority looked at each separate
event in isolation and concluded that each, in itself, did
not give cause for concern. But it is a matter of common
sense that a combination of events each of which is mun-
dane when viewed in isolation may paint an alarming
picture.
   Fourth, the panel majority did not heed the District
Court’s wise admonition that judges should be cautious
about second-guessing a police officer’s assessment, made
on the scene, of the danger presented by a particular
situation. With the benefit of hindsight and calm deliber-
ation, the panel majority concluded that it was unreason-
able for petitioners to fear that violence was imminent.
But we have instructed that reasonableness “must be
judged from the perspective of a reasonable officer on the
scene, rather than with the 20/20 vision of hindsight” and
that “[t]he calculus of reasonableness must embody allow-
ance for the fact that police officers are often forced to
make split-second judgments—in circumstances that are
tense, uncertain, and rapidly evolving.” Graham v. Con-
nor, 490 U. S. 386, 396–397 (1989). Judged from the
proper perspective of a reasonable officer forced to make a
split-second decision in response to a rapidly unfolding
chain of events that culminated with Mrs. Huff turning
and running into the house after refusing to answer a
question about guns, petitioners’ belief that entry was
necessary to avoid injury to themselves or others was im-
minently reasonable.
   In sum, reasonable police officers in petitioners’ position
could have come to the conclusion that the Fourth
Amendment permitted them to enter the Huff residence if
                 Cite as: 565 U. S. ____ (2012)                  9

                          Per Curiam

there was an objectively reasonable basis for fearing that
violence was imminent. And a reasonable officer could
have come to such a conclusion based on the facts as found
by the District Court.
  The petition for certiorari is granted, the judgment of
the Ninth Circuit is reversed, and the case is remanded for
the entry of judgment in favor of petitioners.

                                                  It is so ordered.